Citation Nr: 0907294	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer and 
related speech disorder, diabetes mellitus, Type II, and 
hypertension secondary to asbestos exposure and service 
connection for a psychiatric disorder and a stomach disorder, 
for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  The veteran died in December 2003.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant submitted her notice 
of disagreement in January 2005 and perfected her appeal in 
October 2005.

In September 2007, the appellant presented sworn testimony 
during a personal hearing in St. Louis, Missouri, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

In December 2007, the Board remanded these claims for 
additional evidentiary development.  This development having 
been accomplished, the claims have been returned to the Board 
for adjudication.




FINDINGS OF FACT

1.  At the time of the veteran's death in December 2003, he 
had claims of entitlement to service connection for lung 
cancer with related speech disorder, diabetes mellitus, Type 
II, and hypertension secondary to asbestos exposure and 
service connection for a psychiatric disorder and a stomach 
disorder pending.

2.  Lung cancer with related speech disorder, a psychiatric 
disorder and a stomach disorder were not present during 
active military service and were not shown to be related to a 
disease, injury or asbestos exposure in service.

3.  Hypertension was not present during active military 
service; it was not manifested to a compensable degree within 
one year subsequent to the veteran's separation from service; 
and it was not shown to be related to a disease, injury, or 
asbestos exposure in service.  

4.  At the time of the veteran's death, he did not have a 
diagnosis of diabetes mellitus, Type II.

5.  The veteran died in December 2003; the immediate cause of 
death was metastatic lung cancer, bronchial obstruction.

6.  At the time of his death, the veteran was not service 
connected for any disability but was in receipt of non-
service connected pension benefits.

7.  There were no periodic monetary benefits that were unpaid 
at the time of the veteran's death that can now be paid to 
his survivors as accrued benefits.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lung cancer with related speech disorder, diabetes mellitus, 
Type II, and hypertension secondary to asbestos exposure and 
service connection for a psychiatric disorder and a stomach 
disorder, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (2008).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claims.  

The Court held that in the context of a claim for Dependency 
and Indemnity Compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Court also held that, unlike a claim to reopen, 
an original DIC claim imposes upon VA no obligation to inform 
a DIC claimant who submits a nondetailed application of the 
specific reasons why a claim made during the deceased 
veteran's lifetime was not granted.  Id.  Nevertheless, the 
Court noted that although independent, the DIC claim and the 
underlying deceased spouse's claim for benefits are 
inextricably related.  Therefore, although not required, a 
recitation of the information contained in the deceased 
spouse's claims file in a form similar to that discussed in 
Locklear would be helpful and would prevent unnecessary 
effort on the part of the surviving spouse in locating and 
providing documents already in possession of VA.  See 
Locklear v. Nicholson, 20 Vet. App. 410, 414-15 (2006).  The 
RO provided compliant notice in the February 2008 letter.

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in July 2004 and February 
2008 fully satisfied the duty to notify provisions for the 
first three elements.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claims at issue.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  Despite this change 
in the regulation, both notice letters informed the appellant 
that it was ultimately her responsibility to give VA any 
evidence pertaining to the claims and to provide any relevant 
evidence in her possession.  See Pelegrini II, at 120-21.  

Although the July 2004 notice letter sent to the appellant 
prior to initial adjudication of her claims did not comply 
with the requirements set forth in Hupp, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in February 2008, she was provided time to 
respond with additional argument and evidence and the claims 
were readjudicated and an additional supplemental statement 
of the case (SSOC) was provided to the appellant in November 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The notice letter dated in February 2008 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  There was no report from 
the veteran prior to his death, nor is there one from the 
appellant or suggestion from the record, that there was 
evidence in their possession that is needed for a full and 
fair adjudication of the claims or that other evidence is 
existent and has not been obtained, as detailed below.  VA 
has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  See 38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2008).  In particular, VA obtained 
service treatment records and personnel records and requested 
that the appellant either submit any available private 
medical records or authorize VA to obtain those records on 
her behalf.  The appellant has not indicated that any 
outstanding medical records exist.  In fact, in a statement 
received in March 2008, the appellant stated that she had no 
further evidence to submit in support of her claims.  See 
appellant's statement. March 10, 2008.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran);  see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
In cause of death cases, a medical examination or opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service-connected disability and 
insufficient medical evidence to render a decision on the 
claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006)

The Board concludes an examination is not needed in the cause 
of death claim because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
consists of lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

Regarding the appellant's claim for the purpose of accrued 
benefits, the Board is prohibited from considering medical 
evidence received after the date of the veteran's death, 
other than VA records that were constructively of record at 
the time of death.  See 38 C.F.R. § 3.1000(a) (2008); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims on the 
merits and the appeals will be denied.  The veteran's claims 
for service connection for lung cancer, diabetes mellitus and 
hypertension due to in-service asbestos exposure and service 
connection for psychiatric and stomach disorders were 
received in October 2003.  Before a decision could be 
rendered, the veteran died.  At the time of the veteran's 
death, the veteran was not in receipt of service connection 
for any disability.  The veteran's widow, the appellant, 
filed claims for service connection for the cause of the 
veteran's death and accrued benefits in April 2004.




Accrued Benefits

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110 (West 2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  See 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2008).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  See Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at 
the date of death means evidence in VA's possession on or 
before the date of the beneficiary's (in the instant case, 
the veteran's) death, even is such evidence was not 
physically located in the VA claim file on or before the date 
of death.  See 38 C.F.R. § 3.1000(d)(4) (2008).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see also Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claims filed prior to death, the accrued benefits 
claim is derivative of the veteran's claims; thus, an 
appellant takes the veteran's claims as they stood on the 
date of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application."  See 67 
Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified 
to indicate that "evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  In this case, however, all evidence necessary 
to adjudicate the claims has been obtained and is in the 
file.  The Board also notes that 38 U.S.C.A. § 5121(a) was 
amended effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective, however, for 
deaths occurring on or after December 16, 2003. See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The Board consequently finds that the 
appellant has not been prejudiced by the Board proceeding to 
decide her claim for accrued benefits without first notifying 
her of the above amendments, since the amendments do not 
apply to this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Review of the veteran's service treatment records revealed no 
evidence of complaints, treatment, or diagnoses of the 
alleged disorders.  The service personnel records indicate 
that the veteran was a track vehicle mechanic from March 1970 
to June 1970 and a senior track vehicle mechanic from June 
1970 to September 1970.  He did not serve in the Republic of 
Vietnam.  Upon the veteran's separation from service, all 
systems were considered normal and the veteran indicated that 
he was in good health.  See Standard Form 88, separation 
examination report, December 22, 1970.  The first indication 
that the veteran suffered from any medical disabilities was 
in 2003.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 2003 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
over 30 years between the period of active duty and the 
medical reports dated in 2003 is itself evidence which tends 
to show that the claimed conditions did not have their onset 
in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The Board notes that the veteran was not diagnosed with 
diabetes mellitus prior to his death in December 2003.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed condition, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

With regard to the veteran's claim of entitlement to service 
connection for lung cancer with related speech disorder, the 
veteran and the appellant alleged that the veteran was 
exposed to asbestos brake dust in the course of his duties as 
a mechanic during his time in service.  There is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary of Veterans 
Affairs ("Secretary") promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1");

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  See M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  However, 
and of particular relevance in this matter, the pertinent 
parts of the manual guidelines on service connection in 
asbestos-related cases are not substantive rules, and there 
is no presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

In support of her claim, the appellant submitted internet 
articles discussing the effect of asbestos in vehicle brakes 
on the respiratory system.  As noted above, accrued benefits 
claims must be adjudicated based on the evidence of record at 
the time of the veteran's death.  Regardless however, these 
articles are not probative evidence as they do not 
specifically relate to the veteran's particular case and in 
particular do not contain any analysis regarding the 
veteran's alleged exposure to asbestos and the possible 
relationship to his conditions.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

There is no medical evidence of record that indicates the 
veteran was ever diagnosed with asbestosis or that his 
conditions were the result of asbestos exposure in service.  
In fact, of note is the VA treatment note in October 2003 
that indicated a history of smoking a pack and a half of 
cigarettes per day for 42 years prior to his diagnosis of 
lung cancer.  

With regard to the veteran's claims of entitlement to service 
connection for psychiatric and stomach disorders and 
hypertension, there is no indication that the veteran 
suffered from these conditions in service, no evidence of 
hypertension within one year of service separation and there 
is no medical nexus connecting any disease or injury in 
service to a current disability.  There is no supporting 
evidence, except the veteran's statement prior to his death 
and the appellant's assertions of what the veteran informed 
her, that his claimed conditions were related to service.  
Moreover, the statements do not provide a basis for relating 
the veteran's disabilities to service, as he has not been 
shown to have been a competent professional capable of making 
such a medical connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The primary finding is that, based on the evidence of record, 
there is no corroborating evidence in the service treatment 
or personnel records showing that the veteran was exposed to 
asbestos or sustained any respiratory problems, or had high 
blood pressure, stomach or psychiatric problems during his 
service.  In this case, the only evidence of asbestos 
exposure and nexus statements is contained in the veteran's 
own uncorroborated statements and those of the appellant.  
Thus, the Board concludes that there is no credible 
supporting evidence that the veteran was exposed to asbestos 
in service or that the other claimed disabilities were 
related to service.

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's disabilities were related to his military service.  
For the Board to conclude that the veteran's disorders had 
their origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2008); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert, supra.  

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  See 38 C.F.R. §3.102 
(2008).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for purposes of accrued benefits 
and must be denied.

The Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability that 
was incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  See 
38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312 (2008).  A service-connected disability is considered 
to have been the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b) 
(2008).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  See 38 C.F.R. § 3.312(c) (2008).

In this case, a death certificate shows that the cause of the 
veteran's death was metastatic lung cancer and bronchial 
obstruction.  Because the Board has concluded that lung 
cancer secondary to asbestos exposure was not service 
connected, the appellant's claim must fail as a matter of 
law.  The veteran did not die in-service or as a result of a 
service-connected condition; therefore, he does not meet the 
basic eligibility requirements for service connection for 
cause of death.  Where the law and not the evidence is 
dispositive, a claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for lung cancer and related 
speech disorder, diabetes mellitus, Type II, and hypertension 
secondary to asbestos exposure and service connection for a 
psychiatric disorder and a stomach disorder, for the purposes 
of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


